Affirmed and Memorandum Opinion filed January 15, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00051-CR
                               NO. 14-12-00052-CR

                   KENNETH EARL BRUNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1284376 and 1295225

                 MEMORANDUM                       OPINION


      Appellant entered a plea of guilty to aggravated robbery with a deadly
weapon. On June 27, 2012, the trial court sentenced appellant to confinement for
fifteen years in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds for
relief. See Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, no pro se
response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2